Case 1:20-cv-03260-JPH-MPB Document 15 Filed 08/31/21 Page 1 of 2 PageID #: 91




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

DAVID PATERSON,                                      )
                                                     )
                               Petitioner,           )
                                                     )
                          v.                         )       No. 1:20-cv-03260-JPH-MPB
                                                     )
WARDEN,                                              )
                                                     )
                               Respondent.           )

                         ORDER ON MOTION FOR CASE STATUS

       David Paterson, an inmate of the Indiana Department of Correction, brought this habeas

action challenging his prison disciplinary conviction. The Court issued an Order denying the

petition on August 10, 2021. After the petition was denied, Mr. Paterson filed a motion requesting

an update on the status of his petition.

       The motion for case status, dkt. [14], is GRANTED to the extent that the Court issues this

Order informing Mr. Paterson that his petition has been denied. The clerk is directed to send

Mr. Paterson a copy of the Order denying the petition, dkt. [12], and a copy of the Final Judgment,

dkt. [13], with his copy of this Order.

SO ORDERED.

Date: 8/31/2021




                                                1
Case 1:20-cv-03260-JPH-MPB Document 15 Filed 08/31/21 Page 2 of 2 PageID #: 92




Distribution:

DAVID PATERSON
260210
NEW CASTLE - CF
NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
1000 Van Nuys Road
NEW CASTLE, IN 47362

Marjorie H. Lawyer-Smith
INDIANA ATTORNEY GENERAL
marjorie.lawyer-smith@atg.in.gov




                                      2
